


Exhibit 10.34

 

EXECUTIVE RETENTION AGREEMENT

 

THIS RETENTION AGREEMENT (this “Agreement”), dated as of October 9, 2018, is by
and between Cigna Corporation, a Delaware corporation (“Cigna”) and Steven B.
Miller (“Executive”).

 

WHEREAS, Cigna and Executive are entering into this Agreement in connection with
the proposed merger (the “Merger”) as contemplated by the Agreement and Plan of
Merger, dated as of March 8, 2018, by and among Cigna (together with its
Affiliates (as defined below) and any successor to its business or assets that
assumes and agrees to perform this Agreement by operation of law or otherwise,
the “Company”), Express Scripts Holding Company (“Express Scripts”), Halfmoon
Parent, Inc. (“Holdco”), Halfmoon I, Inc. and Halfmoon II, Inc., (the “Merger
Agreement”) in order to set forth the terms and conditions of Executive’s
retention awards with the Company following the effective time of the Merger
(the “Effective Time” and the date on which the Effective Time occurs, the
“Effective Date”); and

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Effective Time.   This Agreement shall
become effective as of the Effective Time and, upon becoming effective, shall
supersede the Executive Employment Agreement by and between Express Scripts and
Executive dated as of March 8, 2017 (the “Prior Agreement”).  In the event that
the Effective Time does not occur for any reason, this Agreement shall be null
and void ab initio and of no force and effect.

 

2.                                      Executive Employment.  As of the
Effective Time, Executive shall become an employee of the Company, consistent
with the terms set forth in the offer letter provided to the Executive by the
Company dated October 9, 2018 (the “Offer Letter”).

 

3.                                      Retention.

 

(a)                                 Retention Equity Awards.

 

(i)             On the day after the Effective Date, if such date is during a
Cigna open window period, or, if such day is not during an open trading window
period, on the first day of an open trading window period following the
Effective Date (the “Grant Date”), Executive will be granted, under the Cigna
Long-Term Incentive Plan (the “Plan”), (A) two awards of Strategic Performance
Shares (the “Retention SPS Awards”), one with respect to the 2017-2019
performance period (the “2017 Retention SPS Award”) and one with respect to the
2018-2020 performance period (the “2018 Retention SPS Award”), and (B) an award
of restricted shares of Holdco common stock (the “Retention Restricted Stock
Award” and together with the Retention SPS Awards, the “Retention Equity
Awards”)).  The Retention Equity Awards will be subject to terms and conditions
approved by the People Resources Committee (the “PRC”) of the Board of Directors
of Cigna (the “Board”), which terms and conditions will be no less favorable
than those provided in the 2018 annual equity awards granted to executive
officers of Cigna (the “Peer Executives”); provided, however, that the Retention
Restricted Stock Award will not be eligible for accelerated vesting upon
retirement.

 

--------------------------------------------------------------------------------



 

(ii)          Each Retention SPS Award shall consist of a whole number of
Strategic Performance Shares equal to the grant date value of the award divided
by the Fair Market Value as defined in the Plan for a share of Holdco common
stock on the Grant Date.  Each Retention SPS Award shall be subject to the
performance-based and time-based vesting conditions set forth in the applicable
award agreement.  The grant date value of the 2017 Retention SPS Award shall be
$366,667, and the grant date value of the 2018 Retention SPS Award shall be
$733,333.

 

(iii)       The Retention Restricted Stock Award shall consist of a whole number
of restricted shares of Holdco common stock equal to $800,000, divided by the
Fair Market Value as defined in the Plan for a share of Holdco common stock on
the Grant Date.  The Retention Restricted Stock Award shall vest in two equal
installments on the second and third  anniversaries of the Grant Date, subject
to Executive’s continuous employment with the Company through each such vesting
date (except as otherwise provided in the applicable award agreement).

 

(b)                                 Retention Severance.

 

Upon a termination by Cigna without Cause (as defined in Section 3(d)(i)) or by
Executive for Good Reason (as defined in Section 3(d)(ii)) during the two-year
period commencing on the Effective Date (the “Change in Control Severance
Period”), Executive will be entitled to the following payments and benefits,
subject to (A) his execution of a general release of claims in favor of the
Company substantially in the form attached hereto as Appendix A following his
termination of employment, and such release becoming effective and irrevocable
in accordance with its terms within 60 days following his termination of
employment (the “Release Requirement”) and (B) his continued compliance with the
restrictive covenants set forth in Sections 5, 6 and 8 (the “Covenants”).

 

(i)             subject to Executive’s satisfaction of the Release Requirement
and continued compliance with the Covenants:

 

(A)       a payment equal to 200% of  Executive’s annual base salary as in
effect immediately prior to Executive’s termination date, plus an amount equal
to 200% of Executive’s target annual bonus opportunity in effect immediately
prior to Executive’s termination date payable in twenty-four (24) substantially
equal monthly installments, with the first installment payable in the first full
month commencing fifteen (15) days after the termination date (subject to the
six-month delay described in Section 14);

 

(B)       a lump sum cash payment, payable on the 60th day after termination of
employment, equal to the product of (i) Executive’s target annual bonus
opportunity in effect immediately prior to Executive’s termination date  and
(ii) a fraction, the numerator of which is equal to the number of days elapsed
in the fiscal year of the date of termination and the denominator of which is
the total number of days in such fiscal year (which shall be reduced by any
incentive award amount previously paid to Executive by the Company in respect of
the fiscal year of termination); and

 

2

--------------------------------------------------------------------------------



 

(C)       a payment from Cigna in monthly installments, beginning on the first
day of the first month following Executive’s termination date (subject to the
six-month delay described in Section 14), in an amount equal to (a) the cost of
continuing medical, dental, vision and EAP coverage under the Company’s medical,
dental, vision and EAP programs under COBRA for Executive’s applicable statutory
COBRA period and (b) if Executive’s statutory COBRA period is less than 36
months, following the expiration of such COBRA period, in an amount equal to the
cost of medical coverage (medical and prescription drug only) under the
Company’s retiree medical plan that covers eligible rank-and-file employees who
are not covered under a collective bargaining agreement (the “Retiree Plan”), in
each case, for Executive and any eligible dependents of Executive (including
Executive’s spouse) for a total period of thirty-six (36) months (the “Welfare
Period”); provided that, (i) as of the date of termination of employment,
Executive is covered under a Company plan for such medical, dental, vision and
EAP coverage (as applicable), and the Company continues to offer such benefit to
its rank-and-file employees who are not covered under a collective bargaining
agreement, (ii) with respect to the medical benefits only, if during the Welfare
Period, the Company either does not sponsor or ceases to offer: (1) for the
duration of the COBRA period, a medical program to its rank-and-file employees
who are not covered under a collective bargaining agreement, or (2) after the
expiration of the COBRA period, a Retiree Plan, the payment during the Welfare
Period shall change to an amount equal to the monthly premium for equivalent
medical insurance coverage and (3) if during the Welfare Period Executive
becomes eligible, as a full-time employee, for group medical, dental, vision and
EAP insurance from another employer, Executive shall forfeit (as applicable) any
such future payments from the Company (collectively, the “Welfare Benefit”).
Notwithstanding the foregoing, in the event such payments for continued coverage
or such continued coverage itself, by reason of change in the applicable law,
may, in the Company’s reasonable view, result in tax or other penalties on the
Company, this provision shall terminate and the parties shall, in good faith,
negotiate for a substitute provision which does not result in such tax or other
penalties.

 

(ii)          Upon a termination by Cigna without Cause (as defined in
Section 3(d)(i)) or by Executive for Good Reason (as defined in
Section 3(d)(ii)) at any time following the Change in Control Severance Period, 
Executive will be entitled to the following payments and benefits, subject to
Executive’s satisfaction of the Release Requirement and continued compliance
with the Covenants:

 

(A)       A payment from Cigna equal to 150% of Executive’s annual base salary
as in effect immediately prior to Executive’s termination date, plus an amount
equal to 150% of Executive’s target annual bonus opportunity in effect
immediately prior to Executive’s termination date payable in eighteen (18)
substantially equal monthly installments, with the first installment payable in
the first full month commencing fifteen (15) days after the termination date
(subject to the six-month delay described in Section 14);

 

(B)       An amount (to the extent such amount is approved for payout by the
Board or Compensation committee of the Company in its sole discretion) equal to
annual bonus that Executive would have been entitled to receive for the year in
which the termination date occurs (the “Termination Year”) had Executive
remained employed through the end of such year, which amount, determined based
on the Company’s actual performance for such year

 

3

--------------------------------------------------------------------------------



 

relative to the performance goals applicable to Executive, shall be prorated for
the portion of the Termination Year in which Executive was employed by the
Company and shall be payable in a lump sum at the same time bonuses are paid to
other senior executives under the Company’s Annual Bonus Program, but in no
event later than March 15th of the year following the Termination Year; and

 

(C)       The Welfare Benefit.

 

(c)                                  For the avoidance of doubt, and
notwithstanding anything herein or in any applicable plan document to the
contrary, neither the Retention Equity Awards, the Retention Severance nor the
Retiree Plan shall be treated as “eligible earnings” or otherwise taken into
account in computing any benefits under any plan, program or arrangement of
Cigna, Express Scripts or their respective their respective affiliates within
the meaning of Rule 12b-2 (“Affiliates”) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

(d)                                 Certain Definitions.  As used in this
Agreement, the following terms have the meanings given below:

 

(i)                                     “Cause” shall mean:  (a) any act or acts
by Executive, whether or not in connection with his employment by the Company,
constituting, or Executive’s conviction or plea of guilty or nolo contendere (no
contest) to (whether or not any right to appeal or vacate said conviction or
plea has been or may be exercised), (i) a felony under applicable law or (ii) a
misdemeanor involving fraud, theft, dishonesty or moral turpitude; (b) any act
or acts of gross dishonesty, including, but not limited to, directly or
indirectly, the actual or attempted misappropriation by Executive of the
Company’s or its clients’ funds or property, or the actual or attempted
appropriation of a business opportunity of the Company, including knowingly
allowing or overlooking any such conduct; or any act or acts of gross misconduct
in the performance of Executive’s duties hereunder; (c) any willful malfeasance
or willful misconduct by Executive in connection with Executive’s duties
hereunder or any act or omission which is materially injurious to the financial
condition or business reputation of the Company; or (d) any breach by Executive
of the provisions of the Covenants.

 

Notwithstanding the foregoing, the event(s) described in clause (c) of this
Section 3(d)(i) shall not be deemed to constitute “Cause” if such event is
(i) primarily the result of bad judgment or negligence on the part of Executive
not rising to the level of gross negligence; or (ii) primarily because of an act
or omission believed by Executive in good faith to have been in, or not opposed
to, the interests of the Company.

 

(ii)                                  “Good Reason” shall mean the occurrence of
any of the following without Executive’s prior consent: (A) any material breach
by Cigna of any of the provisions of this Agreement or the Offer Letter or any
material failure by Cigna to carry out any of its obligations under this
Agreement or the Offer Letter; (B) Cigna requiring Executive to be based at any
office or location more than 50 miles from One Express Way, Saint Louis,
Missouri, except for travel reasonably required in the performance of
Executive’s responsibilities to the extent substantially consistent with
Executive’s business travel obligations prior to the Effective Time; (C) any
substantial and sustained diminution in Executive’s authority or
responsibilities

 

4

--------------------------------------------------------------------------------



 

from those described in Offer Letter; or (D) the material diminution of
Executive’s aggregate health and welfare and retirement benefits in effect
(1) as of immediately following the Effective Date, or (2) following Executive’s
integration into the health and welfare and retirement plans of Cigna applicable
to Peer Executives, as of immediately following such integration; provided that
(i) integration of Executive into the health and welfare and retirement benefit
plans of Cigna applicable to Peer Executives shall not itself be deemed to
constitute Good Reason, and (ii) following such integration, any amendment,
modification or discontinuation of any benefits that applies uniformly to
Executive and all other Peer Executives shall not be deemed to constitute Good
Reason; provided that, in order to resign for Good Reason, (x) Executive must
deliver written notice to Cigna describing in reasonable detail the
circumstances alleged to constitute Good Reason within 45 days after the initial
occurrence thereof, (y) Cigna must have 30 days after receipt of written notice
from Executive in which to cure such circumstances, and (z) if such
circumstances are not cured, Executive must actually resign within 30 days
following the expiration of such cure period.

 

4.                                      Rollover Equity.  Upon the Effective
Time, Executive’s Company Stock Options and Company RSU Awards (as such terms
are defined in the Merger Agreement) shall be converted into equivalent Holdco
equity awards (collectively, the “Converted Awards”) in accordance with the
terms and conditions set forth in Section 1.8 of the Merger Agreement, except
that Executive agrees that the definition of “Constructive Termination” included
in the award agreements applicable to the Converted Awards shall be replaced in
its entirety, effective as of the Effective Time, with the definition of “Good
Reason” set forth in Section 3(d)(ii).

 

5.                                      Noncompete; Nonsolicitation.

 

(a)                                 In further consideration of Executive’s
benefits hereunder and as a condition of Executive’s continued employment with
the Company after the Effective Time, Executive acknowledges that during the
course of Executive’s employment with the Company, Executive has and will become
familiar with the Company’s trade secrets and with other Confidential
Information concerning the Company and that Executive’s services have been and
shall continue to be of special, unique, and extraordinary value to the
Company.  Executive agrees that, during Executive’s employment with the Company
and for the 24-month period following the termination of Executive’s employment
with the Company for any reason (the “Noncompete Period”), Executive shall not
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial or
administrative or other capacity by, or in any manner engage in any business
that is, or will be, engaged wholly or primarily in the business of
manufacturing, purchasing, selling or supplying in the United States or in any
other country in which the Company conducts business, any product or service
manufactured, purchased, sold, supplied, or provided by the Company (including,
without limitation, businesses which the Company has specific plans to conduct
in the future and as to which Executive is aware of such planning), in the
United States or in any other country in which the Company conducts business, or
which provides or will provide consulting or advisory services, including but
not limited to audit reviews and evaluations of requests for proposals, which
concern or could affect any existing or prospective relationship between Company
and any third party, including its customers, prospective customers, vendors,
suppliers and drug manufacturers (an “Business Competitor”).

 

5

--------------------------------------------------------------------------------



 

(b)                                 Nothing herein shall prohibit Executive from
(1) being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation that is publicly traded, so long as Executive has no
active participation in the business of such corporation; (2) becoming employed,
engaged, associated or otherwise participating with a separately managed
division or subsidiary of a competitive business provided that such separately
managed division or subsidiary is itself not a Business Competitor and
Executive’s services are provided only to such division or subsidiary; or
(3) accepting employment with any federal or state government or governmental
subdivision or agency.  In addition, the Company agrees that Executive may
request that the Company waive the remaining duration of the Noncompete Period
as it relates to any Business Competitor, provided that any such request shall
be made by Executive to Cigna’s Executive Vice President of Human Resources and
Services and consent to such request by the Company will not be unreasonably
withheld.

 

(c)                                  During the Noncompete Period, Executive
shall not directly or indirectly through another Person (i) induce or attempt to
induce any employee of the Company to leave the employ of the Company, or in any
way interfere with the relationship between the Company and any employee
thereof; (ii) hire anyone who was an employee of the Company at any time during
the 12-month period immediately prior to the termination of his or her
employment with the Company; or (iii) induce or attempt to induce any Covered
Customer or Covered Vendor to cease or materially reduce doing business with the
Company, or in any way interfere with the relationship between the Company and
any such Covered Customer or Covered Vendor (including, without limitation,
making any negative or disparaging statements or communications regarding the
Company).  Notwithstanding the foregoing, nothing in this Agreement shall
prohibit Executive from employing an individual (1) with the consent of the
Company or (2) who responds to general solicitations in publications or on
websites, or through the use of search firms, so long as such general
solicitations or search firm activities are not targeted specifically at an
employee of the Company.  In addition, nothing in this Agreement will prohibit
the making of any truthful statements made by any Person in response to a lawful
subpoena or legal proceeding or to enforce such Person’s rights under this
Agreement, or any other agreement between Executive and the Company.

 

For the avoidance of doubt, the term “Company” as used in this Section 5 and in
Section 6 shall include all former, current and future affiliates of Cigna, both
before and after the Effective Time, including Holdco and Express Scripts.

 

6.                                      Confidentiality; Trade Secrets.

 

(a)                                 Executive acknowledges that the Company
continually develops Confidential Information, that Executive may develop
Confidential Information for the Company, and that Executive may learn of
Confidential Information during the course of Executive’s employment.  Executive
agrees that all Confidential Information that Executive creates or to which
Executive has access as a result of Executive’s employment, whether before or
after the date of this Agreement, is and shall remain the sole and exclusive
property of the Company and that Executive will comply with the policies and
procedures of the Company for protecting Confidential Information.  Executive
further agrees that, except as required for the proper performance of
Executive’s duties for the Company or as required by applicable law (and then
only to the extent required), Executive will not, directly or indirectly,
disclose, use for

 

6

--------------------------------------------------------------------------------



 

Executive’s own benefit or gain, or assist others in using, applying or
disclosing, any Confidential Information.  Executive understands and agrees that
these restrictions will continue to apply after Executive’s employment
terminates, regardless of the reason for termination and regardless whether
Executive is receiving or is entitled to receive any payments or other benefits
under this Agreement.  As used in this Agreement, “Confidential Information”
shall mean all information that is (i) disclosed to or known by Executive as a
consequence of or through Executive’s employment with the Company (including
Executive’s employment with Express Scripts and its Affiliates prior to the
Effective Time) and (ii) not generally known to persons, corporations,
organizations or others outside of the Company.  Confidential Information
includes, but is not limited to, technical or non-technical data, formulas,
computer programs, devices, methods, techniques, processes, financial data,
personnel data, customer-specific information, confidential customer lists,
production and sales information, supplier-specific information, cost
information, marketing plans and strategies, or other data or information that
constitutes a trade secret or is otherwise treated as being confidential by the
Company.

 

(b)                                 Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, patent applications, copyrightable work
and mask work (whether or not including any Confidential Information) and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable) that relate
to the Company’s actual or anticipated business, research and development or
existing or future products or services and that are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company, whether before or after the date of this Agreement (“Work Product”),
belong to the Company.  Executive shall promptly disclose all patentable
inventions and other material Work Product to the Board and, at the Company’s
expense, perform all actions reasonably requested by the Board (whether during
or after Executive’s employment with the Company) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).  Executive acknowledges that all Work Product
shall be deemed to constitute “works made for hire” under the U.S. Copyright Act
of 1976, as amended.  In accordance with Title 19, Section 805 of the Delaware
Code, Executive is hereby advised that this Section 6(b) regarding the Company’s
ownership of Work Product does not apply to any invention for which no
equipment, supplies, facilities or trade secret information of the Company was
used and that was developed entirely on Executive’s own time, unless (i) the
invention relates to the business of the Company or to the Company’s actual or
demonstrably anticipated research or development, or (ii) the invention results
from any work performed by Executive for the Company.

 

(c)                                  Notwithstanding any other provisions of
this Section 6, pursuant to 18 USC Section 1833(b), Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of any Confidential Information that is a trade secret that is made:
(i) confidentially to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  If Executive files a lawsuit for retaliation by Cigna for reporting
a suspected violation of law, Executive may disclose such trade secret to his
attorney and use the trade secret information in related court proceedings,
provided that Executive files any document containing the trade secret
information under seal and do not disclose the trade secret, except

 

7

--------------------------------------------------------------------------------



 

pursuant to court order.  Notwithstanding any provision of this Agreement to the
contrary, the provisions of this Agreement are not intended to, and shall be
interpreted in a manner that does not, limit or restrict Executive from
exercising his legally protected whistleblower rights (including pursuant to
Rule 21F under the Exchange Act).

 

7.                                      Cooperation.  Executive agrees to
reasonably cooperate with the Company in all investigations, litigation and
arbitrations of any kind, to reasonably assist and cooperate in the preparation
and review of documents and in meetings with Company attorneys, and to provide
truthful testimony as a witness or a declarant in connection with any present or
future court, administrative agency, or arbitration proceeding involving the
Company and with respect to which Executive has relevant information.  The
Company will reimburse Executive, upon production of appropriate receipts and in
accordance with Cigna’s then existing Business Travel Reimbursement Policy, for
the reasonable business expenses (including air transportation, hotel and
similar expenses) incurred by Executive in connection with such assistance.  All
receipts for such expenses must be presented for reimbursement within 45 days
after the expenses are incurred in providing such assistance.

 

8.                                      Non-Disparagement.  Executive agrees
that Executive will not disparage the Company or its current or former officers,
directors, and employees in any way; further, Executive will not make or solicit
any comments, statements, or the like to the media or to others that would be
considered derogatory or detrimental to the good name or business reputation of
any of the aforementioned entities or individuals; provided, that this section
does not prohibit statements which Executive is required to make under oath or
which are otherwise required by law or in connection with the enforcement of
Executive’s rights hereunder, provided, that such statements are truthful and
made in a professional manner; further provided, that this section does not
prohibit Executive from making statements which would otherwise be in violation
of this section, provided such statements are made by Executive in response to
public statements made by the Company, or its authorized representatives, which
are derogatory or detrimental to the good name or business reputation of
Executive.

 

9.                                      Entire Agreement.  This Agreement shall
supersede any and all prior oral or written representations, understandings and
agreements of Executive and the Company or Express Scripts or any of its
Affiliates with respect to Executive’s employment relationship, including but
not limited to the Prior Agreement, and this Agreement contains the entire
agreement of the parties with respect to those matters; no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.  Notwithstanding the prior sentence, this Agreement
shall not supersede the Offer Letter, any award agreements entered into between
the Company and Executive with respect to the Converted Awards (as modified by
this Agreement) and the Retention Equity Awards.  Executive hereby agrees that,
in consideration for entering into this Agreement, effective as of the Effective
Time, the Prior Agreement shall be null and void and no Person or entity shall
be obligated to pay to Executive or any Person any amounts in respect of the
Prior Agreement.

 

10.                               Enforceability and Remedies.

 

(a)                                 Executive agrees that the restrictions on,
and other provisions relating to,

 

8

--------------------------------------------------------------------------------



 

Executive’s activities contained in this Agreement are fully reasonable and
necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company.  Executive also acknowledges and agrees
that, were Executive to breach the provisions of this Agreement, the harm to the
Company would be irreparable.  Executive therefore agrees that in the event of
such a breach or threatened breach the Company shall, in addition to any other
remedies available to it, have the right to obtain preliminary and permanent
injunctive relief against any such breach without having to post bond. 
Executive further agrees that, in addition to any other relief awarded to the
Company as a result of Executive’s breach of any of the provisions of this
Agreement, the Company shall be entitled to recover all payments made to
Executive or on Executive’s behalf hereunder.

 

(b)                                 Executive hereby agrees that in the event
any provision of this Agreement shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too long a
time, too large a geographic area, or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

 

(c)                                  Executive and the Company hereby agree that
that any actions seeking emergency, temporary or permanent injunctive relief
arising out of or relating to the Covenants shall be brought exclusively in the
United States District Court for the Eastern District of Pennsylvania (“Federal
Court”) or in any court in the Commonwealth of Pennsylvania (collectively,
“State Court”) if the Federal Court lacks subject matter jurisdiction to
adjudicate the dispute or controversy.  Additionally, Executive and the Company
expressly waive any defense of inconvenient forum and any other venue or
jurisdiction-related defenses that each might otherwise have in such a
proceeding brought in the Federal Court or the State Court.

 

11.                               Assignment.  Neither Cigna nor Executive may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other; provided,
however, that (a) Cigna may assign its rights and obligations under this
Agreement without Executive’s consent to any successor entity of Cigna and
(b) this Agreement shall automatically be assigned, without any further action
on the part of Cigna or Executive, to Holdco, effective as of the Effective
Time, and from and after the Effective Time, references herein to “Cigna” shall
be deemed to refer to Holdco.  This Agreement shall inure to the benefit of and
be binding upon Cigna, its successors (including, without limitation, any
transferee of all or substantially all of its assets to any successor entity of
Cigna), and permitted assigns and upon Executive, Executive’s executors,
administrators, heirs, and permitted assigns.

 

12.                               Notices.  Any and all notices, requests,
demands, acceptances, appointments and other communications provided for by this
Agreement shall be in writing (including electronic mail or similar electronic
transmission) and shall be effective when actually delivered in person or, if
mailed, five days after having been deposited in the United States mail, postage
prepaid, registered or certified and addressed to Executive at Executive’s last
known address on the books of the Company or, in the case of the Company,
addressed to:

 

Cigna Executive Compensation

1601 Chestnut Street

Philadelphia, PA 19192

 

9

--------------------------------------------------------------------------------

 

13.                               Withholding.  All compensation paid or
provided to Executive under this Agreement shall be subject to any applicable
income, payroll or other tax withholding requirements.

 

14.                               Section 409A.

 

(a)                                 It is intended that the payments and
benefits under this Agreement comply with, or be exempt from, the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and this Agreement shall be so administered and interpreted.  The PRC or the
Company may make any changes required to conform this Agreement with applicable
Code provisions and regulations relating to deferral of compensation under
Section 409A of the Code; provided, however, that such changes shall not
adversely affect the rights or net benefits to which Executive is entitled
hereunder.  With respect to any amounts payable hereunder in installments, each
installment shall be treated as a separate payment for purposes of Section 409A
of the Code.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, if the Company determines (i) that on the date Executive’s
employment with the Company terminates or at such other time that the Company
determines to be relevant, Executive is a “specified employee” (as such term is
defined under Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that
any payments to be provided to Executive pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement, then such payments shall be delayed until the date that is six months
after the date of Executive’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)) with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes.  For the avoidance of doubt, it is anticipated that payments
qualifying for the exemption from application of Section 409A of the Code
pursuant to Treasury Regulation 1.409A-1(b)(4) or 1.409A-1(b)(9)(iii) will be
made during this six-month period, if applicable.  Any payments delayed pursuant
to this Section 14 shall be made in a lump sum on the first day of the seventh
month following Executive’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)), or such earlier date that, as determined
by the Company, is sufficient to avoid the imposition of any Section 490A Taxes.

 

(c)                                  For purposes of any payment due hereunder
upon a termination of employment that is subject to the provisions of
Section 409A of the Code, such phrase or any similar phrase shall mean a
“separation from service” as defined by the default provisions of Treasury
Regulation 1.409A-1(h).

 

(d)                                 By accepting this Agreement, Executive
hereby agrees and acknowledges that the Company makes no representations with
respect to the application of Section 409A of the Code to any tax, economic, or
legal consequences of any payments payable to Executive hereunder and, by the
acceptance of this Agreement, Executive agrees to accept the potential
application of Section 409A of the Code to the tax and legal consequences of
payments payable to Executive hereunder.

 

10

--------------------------------------------------------------------------------



 

15.                               Other Arrangements.  If any provision of this
Agreement conflicts with any other agreement, policy, plan, practice or other
Company document, then the provisions of this Agreement shall control.  For the
purposes of Cigna’s Executive Severance Benefits Plan, this Agreement shall be
considered an individual agreement that provides severance benefits and payments
upon a termination of employment pursuant to Section 3 hereof shall be
considered severance benefits.

 

16.                               Choice of Law.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania without giving effect to choice of law or
conflict of law rules or provisions thereof.  The parties agree that, in the
event it becomes necessary to seek judicial remedies, which, for the avoidance
of doubt, shall not include arbitration, for the breach or threatened breach of
this Agreement, the prevailing party will be entitled, in addition to all other
remedies, to recover from the non-prevailing party reasonable attorneys’ fees
and costs upon the entry of a final nonappealable judgment.

 

17.                               Arbitration.  Except as otherwise provided in
Section 10(c), Executive and the Company agree that any and all disagreements,
disputes or claims listed below will be resolved exclusively by arbitration in
the Philadelphia, Pennsylvania area; provided, however, that this arbitration
provision shall not apply to claims or actions that are based (in whole or in
part) on, or arise out of, the Covenants.  Arbitration will be conducted in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association.  Copies of the Arbitration Policy and Rules and
Procedures are available to Executive upon request.  A legal judgment based upon
the arbitrator’s award may be entered in any court having jurisdiction over the
matter.  Each party shall be liable for its own costs and expenses (including
attorneys’ fees) of any arbitration.  Except as otherwise provided in
Section 10(c), Executive and the Company agree to arbitrate anything:
(a) related in any way to this Agreement or how it is interpreted or
implemented; and (b) that involves Executive’s employment with the Company or
the termination of that employment, including any disputes arising under local,
state or federal statutes or common law.

 

18.                               Miscellaneous.

 

(a)                                 The headings and captions in this Agreement
are for convenience only and in no way define or describe the scope or content
of any provision of this Agreement.  Nothing herein shall be deemed to create an
employment contract, and Executive acknowledges that Executive’s employment by
the Company is terminable at will by either party with or without cause and with
or without notice.  This Agreement and its Appendices may not be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in a writing signed by Executive and a duly authorized officer of the
Company.  Each party shall perform such further acts and execute and deliver
such further documents as may be reasonably necessary to carry out the
provisions of this Agreement.

 

(b)                                 This Agreement may be executed in two or
more counterparts, each of which shall be an original and all of which together
constitute one and the same instrument.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the

 

11

--------------------------------------------------------------------------------



 

transactions contemplated hereby is not affected in any manner adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

 

CIGNA CORPORATION

 

 

 

 

By:

John M. Murabito

 

 

 

 

 

/s/ John M. Murabito

 

 

Its: Executive Vice President

 

 

 

STEVEN MILLER

 

 

 

/s/ Steven Miller

 

--------------------------------------------------------------------------------



 

Appendix A

 

AGREEMENT AND RELEASE

 

This Agreement and Release (Agreement) is dated          (Today), and is between
Steven B. Miller (you), and Cigna Corporation, a Delaware corporation (the
Company).

 

As a condition to receiving the payments set forth under Section 3 of the
Executive Retention Agreement between you and the Company, dated October 9,
2018, (the “Retention Agreement”), you, intending to be legally bound by this
Release, are entering into this Release in reliance on the promises made by the
parties hereunder.

 

You and the Company intend to be legally bound by this Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement. Under this Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment.

 

1)                                     Your Termination Date.  Your employment
with the Company will end on [insert date] (the Termination Date). Your formal
job responsibilities will end on the Termination Date.

 

2)                                     Your Promises to the Company.

 

a)                                     “Cigna” means, as used throughout this
Agreement, Cigna Corporation and any subsidiaries or affiliates of Cigna
Corporation.

 

b)                                     You will, on or before your Termination
Date, return to Cigna any Cigna property that you now have (for example:
identification card, access card, office keys, computer, cell phone, Blackberry,
company manuals, office equipment, records and files). You represent that you
have not retained any copies, duplicates, reproductions, computer disks, or
excerpts thereof, whether in hard copy or electronic form, of Cigna’s documents.
You agree that, by signing this Agreement, you are formally resigning, as of the
Termination Date, from all officer or director positions you hold with Cigna and
will sign any additional paperwork that may be reasonably required by Cigna or
law to effectuate such resignation.

 

c)                                      You agree to continue to abide by the
Covenants (as defined in the Retention Agreement) as well as to cooperate with
the Company per Section 7 of the Retention Agreement, which you acknowledge such
obligations survive your termination of employment with the Company.

 

d)                                     You hereby acknowledge that you are aware
that the securities laws of the United States generally prohibit any person who
has material non-public information about a company from, among other things,
(1) purchasing or selling securities of such company or securities convertible
into such securities on the basis of such information or (2) communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person may purchase or sell such securities or securities
convertible into such securities. Accordingly, you agree that you will not make
any purchase or sale of, or

 

--------------------------------------------------------------------------------



 

otherwise consummate any transactions involving, Cigna securities or securities
convertible into Cigna securities, including with respect to your Cigna
401(k) account, while in possession of material Confidential Information (as
defined in the Retention Agreement) regarding Cigna, nor will you communicate
such information in a manner that violates the securities laws of the United
States (regardless of whether such communication would be permitted elsewhere in
this Agreement.) If you consummate a transaction involving Cigna securities (or
securities convertible into Cigna securities), you will file (or cause to be
filed) any and all reports or notifications that may be required under
Section 16 of the Securities and Exchange Act of 1934, as amended.

 

3)                                     Pay and Benefits Until Termination Date.

 

a)                                     From Today until your Termination Date,
the Company will continue to pay you a salary at your current regular salary
rate and will reimburse you for all expenses in accordance with the Company’s
reimbursement policy, and you and your eligible dependents may continue to
participate in the Company’s employee benefits programs in accordance with the
terms of those programs.

 

b)                                     You understand and agree that you will
not be covered by the Cigna Short-Term Disability Plan or Cigna Long-Term
Disability Plan after the Termination Date.

 

c)                                      You will continue to accrue Paid Time
Off through your Termination Date, but will not be entitled to use any further
time off benefits after Today unless specifically approved by the Company. The
Company will make a lump sum payment to you within 30 days after your
Termination Date for any Paid Time Off days you earned but have not used prior
to your Termination Date.

 

d)                                     If you die before your Termination Date,
the date you die will automatically be your new Termination Date and your salary
will be payable only until your new Termination Date. If you die before the
Company pays you all amounts due under paragraphs 3.a and 3.c of this Agreement,
the remaining amounts will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate. If you die before the payment of any other
amounts described in this paragraph 3, the payments will be made under the terms
of the applicable plan.

 

e)                                      None of the payments described in this
paragraph 3, except for salary payments under paragraph 3.a, will be treated as
eligible earnings for any benefits purposes, and salary payments will be treated
as eligible earnings only to the extent provided by the terms of the applicable
benefit plan.

 

f)                                       Any benefits you may have earned under
the Cigna Deferred Compensation, 401(k) and Supplemental 401(k) Plans or other
deferred payment arrangements will be paid to you under the terms and provisions
of those plans and arrangements.

 

g)                                      Until your Termination Date any options
on Cigna Corporation stock that you hold will continue to vest under the terms
of the applicable plan and your

 

A-2

--------------------------------------------------------------------------------



 

applicable grant, including the terms and conditions that you must continue to
honor. You may exercise vested options only in accordance with the terms of the
plan and grants and subject to Cigna Corporation’s Insider Trading Policy. Any
unexercised and unvested options that you hold on your Termination Date will be
subject to the terms of the applicable plans and grant documents.

 

h)                                     You will receive no other money or
benefits from the Company, except as provided in this Agreement or the Retention
Agreement.

 

4)                                     Acknowledgment and Release of Claims.

 

a)                                     You acknowledge that there are various
local, state, and federal laws that prohibit, among other things, employment
discrimination on the basis of age, sex, race, color, national origin, religion,
disability, sexual orientation, or veteran status and that these laws are
enforced through the Equal Employment Opportunity Commission, Department of
Labor, and state or local human rights agencies. Such laws include, without
limitation, Title VII of the Civil Rights Act of 1964 (Title VII); the Age
Discrimination in Employment Act (ADEA); the Americans with Disabilities Act
(ADA); the Employee Retirement Income Security Act (ERISA); 42 U.S.C.
Section 1981; the Family and Medical Leave Act (FMLA); the Fair Labor Standards
Act (FLSA), etc., as each may have been amended, and other state and local human
or civil rights laws, as well as other statutes which regulate employment; and
the common law of contracts and torts. You acknowledge that the Company has not
(i) discriminated against you in contravention of these laws; (ii) breached any
contract with you; (iii) committed any civil wrong (tort) against you; or
(iv) otherwise acted unlawfully toward you.

 

You further acknowledge that except for any benefits to which you are entitled
under any employee benefit programs in which the Company participates, the
Company or Cigna has paid and, upon payment of the amounts provided for in this
Agreement, will have paid you: (i) all salary, wages, bonuses and other
compensation that might be due to you, including any and all amounts provided
for in the Retention Agreement and (ii) all reimbursable expenses, if any, to
which you may be entitled.

 

b)                                     On behalf of yourself, your heirs,
executors, administrators, successors and assigns, you hereby unconditionally
release and discharge Cigna, the various plan fiduciaries for the benefit plans
maintained by or on behalf of Cigna, and their successors, assigns, affiliates,
shareholders, directors, officers, representatives, agents and employees
(collectively, Released Person) from all claims (including claims for attorneys’
fees and costs), charges, actions and causes of action, demands, damages, and
liabilities of any kind or character, in law or equity, suspected or
unsuspected, past or present, that you ever had, may now have, or may later
assert against any Released Person, arising out of or related to your employment
with, or termination of employment from, the Company. To the fullest extent
permitted by law, this release includes, but is not limited to: (i) claims
arising under the ADEA, the Older Workers Benefit Protection Act, the

 

A-3

--------------------------------------------------------------------------------



 

Workers’ Adjustment and Retraining Notification Act, ERISA, FMLA, ADA, FLSA, and
any other federal, state, or local law prohibiting age, race, color, gender,
creed, religion, sexual preference/orientation, marital status, national origin,
mental or physical disability, veteran status, or any other form of unlawful
discrimination or claim with respect to or arising out of your employment with
or termination from the Company, including wage claims; (ii) claims (whether
based on common law or otherwise) arising out of or related to any contract
(whether express or implied); (iii) claims under any federal, state or local
constitutions, statutes, rules or regulations; (iv) claims (whether based on
common law or otherwise) arising out of any kind of tortious conduct (whether
intentional or otherwise) including but not limited to, wrongful termination,
defamation, violation of public policy; and (v) claims included in, related to,
or which could have been included in any presently pending federal, state or
local lawsuit filed by you or on your behalf against any Released Person, which
you agree to immediately dismiss with prejudice.

 

For purposes of implementing a full and complete release and discharge of all
Released Persons, you expressly acknowledge that this release is intended to
include not only claims that are known, anticipated, or disclosed, but also
claims that are unknown, unanticipated, or undisclosed. You are aware that there
may be discovery of claims or facts in addition to or different from those known
or believed to be true with respect to the matters related herein. Nevertheless,
it is your intention to fully, finally, and forever settle and release all such
matters, and all claims related thereto, which now exist, may exist, or
heretofore have existed between you and any Released Person, whether suspected
or unsuspected. In furtherance of such intention, this Agreement shall be and
remain in effect as a full and complete release of all such matters,
notwithstanding the discovery or existence of any additional or different claims
or facts relative thereto.

 

You also understand that by signing this Agreement you are giving up any right
to become, and you are promising not to consent to become, a member of any class
in a case in which claims are asserted against any Released Person that are
related in any way to your employment with or termination of employment from the
Company, and that involve events that occurred on or before the date you signed
this Agreement. If, without your prior knowledge and consent, you are made a
member of a class in any such proceeding, you will opt out of the class at the
first opportunity afforded to you after learning of your inclusion. In this
regard, you will execute, without objection or delay, an “opt-out” form
presented to you either by the court in which such proceeding is pending or by
counsel for any Released Person who is made a defendant in any such proceeding.

 

c)                                      This Release does not include (and you
and the Company are not releasing):

 

i)                                         any claims against the Company for
promises it is making or has made to you in this Agreement or Section 3 of the
Retention Agreement;

 

A-4

--------------------------------------------------------------------------------

 

ii)                                      any claims for employee benefit
payments to which the Plan Administrator determines you are entitled under the
terms of any retirement, savings, or other employee benefit programs in which
the Company participates; provided such determination is not arbitrary and
capricious (but your Release does cover any claims you may make for severance
benefits and any claims for benefits beyond those provided under the terms of
the applicable program);

 

iii)                                   any claims against the Company for
promises it has made to you under any Cigna stock or option grants to the extent
that the circumstances resulting in such claim arise after the date you sign
this Agreement;

 

iv)                                  any claims against the Company that may
arise after the date you sign this Agreement;

 

v)                                     any claims covered by workers
compensation or other laws that are not, or may not be, as a matter of law,
releasable or waivable;

 

vi)                                  any rights you have to indemnification
under the Company’s (and, if applicable, any Company affiliate’s) by-laws,
directors and officers liability insurance or this Agreement or any rights you
may have to obtain contribution as permitted by law in the event of entry of
judgment against you as a result of any act or failure to act for which you and
the Company are jointly liable; and

 

vii)                               any claims that you did not knowingly and
voluntarily waive your rights under the ADEA.

 

5)            No Admission of Wrongdoing.  Just because the Company is entering
into this Agreement and paying you money, the Company is not admitting that it
(or any Released Person) has done anything wrong or violated any law, rule,
order, policy, procedure, or contract, express or implied, or otherwise incurred
any liability. Similarly, by entering into this Agreement, you are not admitting
that you have done anything wrong or violated any law, rule, order, policy,
procedure, or contract, express or implied, or otherwise incurred any liability.

 

6)            Applicable Law and Exclusive Forum.  This Agreement is being made
in Pennsylvania. Therefore, this Agreement will be interpreted, enforced and
governed under the laws of Pennsylvania (without regard to its conflict of laws
principles); provided, however, that your eligibility for, or the amount of any,
employee benefits shall be subject to the terms of the applicable benefit plans
and the provisions of the Employee Retirement Income Security Act of 1974, as
amended (ERISA). You and Cigna agree that any action by you or Cigna seeking
emergency, temporary or permanent injunctive relief arising out of or relating
to the Covenants shall be brought exclusively in the United States District
Court for the Eastern District of Pennsylvania (“Federal Court”) or in any
Pennsylvania court where venue is appropriate and that has subject matter
jurisdiction over the dispute (collectively, “Pennsylvania Courts”) if the
Federal Court lacks subject matter jurisdiction to adjudicate the dispute or
controversy. Additionally, you and Cigna expressly waive any defense of
inconvenient forum and any other

 

A-5

--------------------------------------------------------------------------------



 

venue or jurisdiction-related defenses that you each might otherwise have in
such a proceeding brought in the Federal Court or Pennsylvania Courts.

 

7)            Arbitration.  Except as otherwise provided in the Retention
Agreement with respect to seeking emergency, temporary or permanent injunctive
relief arising out of or relating to the Covenants, without in any way affecting
the release in paragraph 4, any and all disagreements, disputes or claims listed
below will be resolved exclusively by arbitration in the Philadelphia,
Pennsylvania area.

 

Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, as modified by
Company. Copies of the Arbitration Policy and Rules and Procedures have been
provided to you. A legal judgment based upon the Arbitrator’s award may be
entered in any court having jurisdiction over the matter. Each party shall be
liable for its own costs and expenses (including attorneys’ fees). You and the
Company agree to arbitrate anything:

 

a)                                     related in any way to this Agreement or
how it is interpreted or implemented (including the validity of your ADEA
waiver); or

 

b)                                     that involves your employment with
Company or the termination of that employment, including any disputes arising
under local, state or federal statutes or common law (if for any reason your
release and waiver under paragraph 4 is found to be unenforceable or
inapplicable).

 

8)            Final and Entire Agreement; Amending the Agreement.  This
Agreement is intended to be the complete, entire and final agreement between you
and the Company. It fully replaces all earlier agreements or understandings;
however, it does not replace the terms of the Retention Agreement or any:

 

a)                                     Cigna stock or option grants you might
have received or the terms of any employee benefit plan;

 

b)                                     Arbitration agreement that you currently
have with Cigna which shall remain in full force and effect;  or

 

c)                                      Agreement you might have entered into
with the Company that requires you to pay back money to the Company, or that
authorizes the Company to deduct money from your pay, when your employment
terminates or at any other time.

 

Neither you nor the Company has relied upon any other statement, agreement or
contract, written or oral, in deciding to enter into this Agreement.

 

Any amendment to this Agreement must be in writing and signed by both you and
the Company. Any waiver by any person of any provision of this Agreement shall
be effective only if in writing, specifically referring to the provision being
waived and signed by the person against whom enforcement of the waiver is being
sought. No waiver of any provision of this Agreement shall be effective as to
any other provision of this Agreement except to the extent specifically provided
in an effective written waiver. If any provision or portion this Agreement is
determined

 

A-6

--------------------------------------------------------------------------------



 

to be invalid or unenforceable in a legal forum with competent jurisdiction to
so determine, the remaining provisions or portions of this Agreement shall
remain in full force and effect to the fullest extent permitted by law and the
invalid or unenforceable provisions or portions shall be deemed to be reformed
so as to give maximum legal effect to the agreements of the parties contained
herein.

 

9)            Your Understanding.  By signing this Agreement, you admit and
agree that:

 

a)                                     You have read this Agreement.

 

b)                                     You understand it is legally binding, and
you were advised to review it with a lawyer of your choice.

 

c)                                      You have had (or had the opportunity to
take) at least 21 calendar days to discuss it with a lawyer of your choice
before signing it and, if you sign it before the end of that period, you do so
of your own free will and with the full knowledge that you could have taken the
full period.

 

d)                                     You realize and understand that the
release covers certain claims, demands, and causes of action against the Company
and any Released Persons relating to your employment or termination of
employment, including those under ADEA.

 

e)                                      You understand that the terms of this
Agreement are not part of an exit incentive or other employment termination
program being offered to a group or class of employees.

 

f)                                       You are signing this Agreement
knowingly, voluntarily and with the full understanding of its consequences, and
you have not been forced or coerced in any way.

 

10)          Revoking the Agreement.  You have seven calendar days from the date
you sign this Agreement to revoke and cancel it. To do that, a clear, written
cancellation letter, signed by you, must be received by Cigna Executive
Compensation c/o [insert], Cigna Corporation, 1601 Chestnut Street TL05Z,
Philadelphia, PA, 19192 before 5:00 p.m. Eastern Time on the seventh calendar
day following the date you sign this Agreement. This Agreement will have no
force and effect until the end of that seventh day; provided that, during such
seven-day period, the Company shall not be able to revoke this Agreement or
cancel it.

 

11)          If Legal Action Is Started by You.  You understand and agree that
the Company’s main reason for entering into this Agreement is to avoid lawsuits
and other litigation. Therefore, if any legal action covered by this Agreement
(other than claims excluded from the release provisions of this Agreement) is
started by you (or by someone else on your behalf) against any Released Person,
you agree to withdraw such proceeding or claim with prejudice.

 

If you fail to withdraw such proceeding or claim (or fail to opt out of a class
action that includes you) within 30 days of receipt of written notice from the
Released Person requesting that you withdraw such proceeding or claim (or in the
case of a class action, within 30 days of

 

A-7

--------------------------------------------------------------------------------



 

the later of such request or your being given the opportunity to opt out), then
in addition to any other equitable or legal relief that the Company may be
entitled to:

 

a)                                     You may forfeit all or any portion of the
amounts due hereunder and under the Retention Agreement;

 

b)                                     You agree to pay back to the Company
within 60 days after receipt of written notice from the Company all the money
you receive under Section 3 of the Retention Agreement; and

 

c)                                      You agree to pay the Company the
reasonable costs and attorneys’ fees it incurs in defending such action.

 

You represent that as of Today you have not assigned to any other party, and
agree not to assign, any claim released by you under this Agreement. (If you
claim that your release of ADEA claims was not knowing and voluntary, the
Company reserves its right to recover from you its attorneys’ fees and/or costs
in defending that claim, at the conclusion of that action.)

 

Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by paragraph 4 above is illegal, void or
unenforceable, the Company or you, as the case may be, may require the other
party to execute promptly a release that is legal and enforceable and does not
extend to Claims not released under paragraph 4. If you fail to execute such a
release within a reasonable period of time, then this Agreement shall be null
and void from Today on, and any money paid to you by the Company after Today
under Section 3 of the Retention Agreement and not previously returned to the
Company, will be treated as an overpayment. You will have to repay that
overpayment to the Company with interest, compounded annually at the rate of 4%.
However, the repayment provision in this paragraph does not apply to legal
actions in which you claim that your release of ADEA claims was not knowing and
voluntary.

 

This paragraph 11 does not apply to anything of value given to you for which you
actually performed services and by law you are entitled to receive.

 

Neither this paragraph 11, nor anything else in this Agreement, is intended to
prevent you from instituting legal action for the sole purpose of enforcing this
Agreement or from filing a charge with, furnishing information to, or
participating in an investigation conducted by, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission or any comparable federal, state or local governmental agency;
provided however, that, with the exception of any whistleblower award from the
Securities and Exchange Commission, you expressly waive and relinquish any right
you might have to recover damages or other relief, whether equitable or legal,
in any such proceeding concerning events or actions that arose on or before the
date you signed this Agreement. You agree to inform the EEOC, any other
governmental agency, any court or any arbitration organization that takes
jurisdiction over any matter relating to your employment or termination of
employment that this Agreement constitutes a full and final settlement by you of
all claims released hereunder.

 

12)          Representations.  The Company represents and warrants that (a) the
execution, delivery and performance of this Agreement has been fully and validly
authorized by all necessary

 

A-8

--------------------------------------------------------------------------------



 

corporate action (including, without limitation, by any action required to be
taken by the board of directors of the Company or any affiliate, any committee
of such board or any committee or designee administering the applicable Cigna
plans); (b) the Cigna officer signing this Agreement on behalf of the Company is
duly authorized to do so; (c) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company or any affiliate is a party or by which it is bound; and (d) upon
execution and delivery of this Agreement by the parties, it shall be a valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

13)          Notices.  Except as provided below, any notice, request or other
communication given in connection with this Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered to the
recipient or (b) provided that a written acknowledgement of receipt is obtained,
three days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
specified in this paragraph 13 (or such other address as the recipient shall
have specified by ten days’ advance written notice given in accordance with this
paragraph 13). Such communication shall be addressed to you as follows (unless
such address is changed in accordance with this paragraph 13):

 

Steven B. Miller

[Insert]

 

and to the Company or Cigna as follows:

 

[Insert], Cigna Corporation

1601 Chestnut Street TL05Z

Philadelphia, PA, 19192

 

However, Cigna and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.

 

14)          Successors and Assigns.  This Agreement will be binding on and
inure to the benefit of the parties and their respective successors, heirs (in
your case) and permitted assigns. No rights or obligations of the Company under
this Agreement may be assigned or transferred without your prior written
consent, except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which the Company is not the continuing
entity, or a sale, liquidation or other disposition of substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to the Company (or in connection with a purchase of Company assets, assumes the
liabilities, obligations and duties of the Company under this Agreement), either
contractually or as a matter of law. Your rights or obligations under this
Agreement may not be assigned or transferred by you, without the Company’s prior
written consent, other than your rights to compensation and benefits, which may
be transferred only by

 

A-9

--------------------------------------------------------------------------------



 

will or operation of law or pursuant to the terms of the applicable plan,
program, grant or agreement of Cigna or the Company. In the event of your death
or a judicial determination of your incompetence, references in this Agreement
to you shall be deemed to refer, where appropriate, to your legal
representative, or, where appropriate, to your beneficiary or beneficiaries.

 

15)          Injunctive Relief.  You agree that Cigna shall, in addition to any
other relief available at law or equity, be entitled to injunctive relief and/or
to have the Covenants specifically enforced by a court of competent jurisdiction
(without the requirement to post a bond), it being agreed that any breach or
threatened breach of the Covenants would cause irreparable injury to Cigna and
that monetary damages alone would not provide an adequate remedy. The remedies
contained herein are cumulative and are in addition to any other rights and
remedies Cigna may have at law or in equity.

 

16)          This Agreement is not effective or binding on either party until
fully signed by both parties.

 

The persons named below have signed this Agreement on the dates shown below:

 

 

 

 

 

Date

 

Steven B. Miller

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

on behalf of the Company

 

 

 

 

 

 

 

 

 

 

A-10

--------------------------------------------------------------------------------
